Citation Nr: 0310842	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right knee disability.

2.  Entitlement to an initial compensable evaluation for a 
left knee disability.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that granted the veteran's 
claims of entitlement to service connection for a right knee 
disability and for a left knee disability, and evaluated each 
disability as zero percent disabling (non-compensable).  The 
veteran expressed disagreement with this decision in July 
2001 and, following the issuance of a statement of the case 
by the RO in April 2002, the veteran perfected a timely 
appeal of this determination in May 2002.  Because the 
veteran has disagreed with the initial ratings assigned to 
his service-connected right knee and left knee disabilities, 
the Board has characterized the issues as involving the 
propriety of the initial evaluations assigned following the 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).                                                 


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
characterized by slight tenderness to patellofemoral 
compression and along the medial joint line, medial joint 
pain, and mild osteophyte formation of the tibial spine.

2.  The veteran's service-connected left knee disability is 
characterized by significant effusion and tenderness over the 
medial joint line, and osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for a 
right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2002).

2.  The criteria for an initial 10 percent evaluation for a 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence necessary 
to substantiate his claims for initial compensable 
evaluations for a right knee disability and a left knee 
disability (hereinafter, the "knee disabilities").  In a 
letter dated in August 2001, the veteran was informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and he was notified of what records VA would attempt to 
obtain on his behalf, and what records he was expected to 
provide in support of his claims.  The veteran was provided 
with a copy of the appealed rating decision and a statement 
of the case.  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claims and the requirement 
to submit medical evidence that comported with initial 
compensable evaluations for right and left knee disabilities.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
to substantiate his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA outpatient treatment records.  The 
veteran has stated in the course of this appeal that he does 
not have any additional medical records.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims for initial compensable evaluations on right and 
left knee disabilities poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Based on a review of the contemporaneous evidence then of 
record, the RO granted the veteran's service connection 
claims for a right knee disability and a left knee disability 
by rating decision issued in November 2000 and rated them as 
zero percent disabling (non-compensable).  The RO noted that, 
as the veteran's knee disabilities did not have their own 
evaluation criteria, each was rated by analogy to Diagnostic 
Code 5010-5260.  The RO concluded that there was no loss of 
function, instability, or swelling so as to establish a 
compensable evaluation for either disability.

The evidence of record on these claims consists of the 
veteran's service medical records, reports of right and left 
knee x-rays accomplished in May 1999, reports of VA 
examinations accomplished in May 1999 and September 2000, and 
the veteran's lay statements.

A review of the veteran's service medical records indicates 
no pertinent complaints of knee pain during service.  The 
veteran's enlistment physical examination accomplished in 
August 1976 was negative for any history, diagnosis, or 
treatment of knee problems.  Subsequent periodic physical 
examinations of the veteran accomplished during service in 
August 1981, November 1985, May 1988, and December 1993 all 
showed normal lower extremities and noted no knee complaints.  
It is noted that the examiner found a 1-inch scar on the 
veteran's right knee that was well healed with no sequelae 
(WHNS) on examination in December 1993.  Finally, on a 
medical assessment report dated in December 1998 and signed 
by the veteran, the veteran reported that his health had 
worsened, but he provided no further explanation and did not 
indicate any knee complaints at that time.

On VA bones examination accomplished at the William Jennings 
Bryan Dorn VA Medical Center in Columbia, South Carolina 
(hereinafter, "VAMC Columbia"), in May 1999, the veteran 
complained of bilateral knee pain, swelling, and stiffness 
that had begun 5-6 years earlier, and complained that his 
left knee hurt worse than his right knee.  The veteran stated 
that there was no particular injury associated with the onset 
of his bilateral knee pain.  Physical examination of the 
veteran revealed a full range of motion bilaterally from 0 to 
135 degrees, bilateral varus and valgus stability, stable 
anterior and posterior drawer tests bilaterally, slight 
tenderness to patellofemoral compression bilaterally, no 
crepitus or apprehension bilaterally, stable bilateral 
patellae, slight tenderness along the medial joint lines 
bilaterally, negative Lachman's, pivot shift, pinch, and 
Apley's compression tests bilaterally, and mildly positive 
McMurray's signs for medial pain bilaterally.  The examiner 
noted that x-rays of the veteran's knees were pending at the 
time of the examination.  The impression was bilateral knee 
pain, insidious in onset, most consistent with mild 
osteoarthritis appropriate for the veteran's age.

X-rays of the veteran's right knee were accomplished at VAMC 
Columbia in May 1999 and showed small osteophytes on the 
tibial spines.  No joint space narrowing was seen.  There was 
no subchondral eburnation (or changes in bone density due to 
degenerative joint disease), no acute injury or arthritic 
change, and there was an enthesis at the quadriceps insertion 
site on the right patella.  The radiologist's conclusion was 
a mild osteophyte formation of the tibial spines, but there 
were otherwise no significant arthritic change and no acute 
injury.

X-rays of the veteran's left knee also were accomplished at 
VAMC Columbia in May 1999 and revealed very small marginal 
osteophytes and an enthesis on the left patella at the 
quadriceps insertion.  No significant joint space narrowing 
was seen, although the radiologist noted very mild tibial 
spine osteophyte formation and no significant arthritic 
changes.  No further impressions or assessment was provided.

In a statement that accompanied the veteran's claim of 
entitlement to service connection for right and left knee 
disabilities received at the RO in May 2000, the veteran 
stated that he experienced continuous bilateral knee pain and 
stiffness.  He stated that he had complained on numerous 
occasions during service about his bilateral knee pain and 
stiffness but was told that his reported symptoms were due to 
"growing older or possibly the early stages of arthritis."  
He also stated that he was on medication for his bilateral 
knee pain and discomfort that had been prescribed by an in-
service physician.

On VA joints examination accomplished at VAMC Columbia in 
September 2000, no complaints were noted.  The examiner 
stated that the purpose of this examination was to provide 
the veteran with a definitive statement as to whether or not, 
based on x-rays of his knees, there was evidence of 
degenerative arthritis.  The examiner also stated that it was 
hard to say on x-ray, although some times the veteran did 
have early osteoarthritis which could not be found if there 
were only minor changes.  According to this examiner, x-rays 
of the veteran's knees taken previously (in May 1999) 
indicated that there was no significant arthritic change, and 
he agreed with this finding.  However, the examiner noted 
that clinically there was some arthritis present.  He also 
noted that the veteran had significant effusion of the left 
knee without meniscal findings and tenderness over the medial 
joint line, both of which indicated osteoarthritis of the 
left knee.  The examiner reported that the veteran's left 
knee had slightly decreased range of motion and flexion as 
compared to the right knee, effusion, and joint line 
tenderness to palpation.  No further impressions or 
assessment was provided.

In a Notice of Disagreement received at the RO in July 2001, 
the veteran complained of continuous pain and stiffness in 
both knees, decreased mobility, difficulty squatting and 
remaining in a squatting position for any length of time, 
limited range of motion in performing routine activities, 
knee pain and stiffness on waking up, after sitting for 
extended periods of time, and after driving or riding in a 
car for an extended time.

Analysis

The veteran contends on appeal that his service-connected 
right and left knee disabilities are more disabling than 
initially, and currently, evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  38 C.F.R. § 4.27 (2002) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999).  However, where, as here, the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's service-connected right and left knee 
disabilities are both currently evaluated as zero percent 
disabling (non-compensable) by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260 (2002), based on findings that the 
veteran's symptoms were commensurate with arthritis and 
limitation of motion on flexion.  Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  The Board 
notes that, for the purpose of rating disability from 
arthritis, the knee is considered to be a major joint.  38 
C.F.R. § 4.45 (2002).  Under Diagnostic Code 5260, a 
veteran's knee disability is evaluated according to the 
limitation of motion on flexion.  To qualify for a 
compensable evaluation under Diagnostic Code 5260, the 
veteran's flexion would have to be limited to 45 degrees.

The Board notes that the veteran's service-connected right 
and left knee disabilities also could be rated under 
Diagnostic Code 5257, which rates a veteran's disability 
based on the extent of recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).  An evaluation of 10 percent disabling is 
provided under this Diagnostic Code where the recurrent 
subluxation or lateral instability of the knee is slight.  An 
evaluation of 20 percent disabling is provided under this 
Diagnostic Code where the recurrent subluxation or lateral 
instability of the knee is moderate.  Finally, the maximum 
evaluation of 30 percent disabling is available under 
Diagnostic Code 5257 where the recurrent subluxation or 
lateral instability of the knee is severe.  Id.

Limitation of motion for knees also is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002), which evaluates a 
veteran's disability on the basis of limitation of motion on 
extension.  To qualify for a compensable evaluation under 
this Diagnostic Code, the veteran's extension would have to 
be limited to 10 degrees. 

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1996) (hereinafter, "DeLuca"), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court held that, because 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, was not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 did not apply with respect 
to pain.  Therefore, DeLuca is not applicable to rating 
considerations under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record supports the 
assignment of initial compensable evaluations on the 
veteran's service-connected right and left knee disabilities.  
Specifically, the Board finds that that both of these 
disabilities more closely define the criteria of Diagnostic 
Code 5003, based on the record evidence of right and left 
knee arthritis and painful motion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 413-414 (1995) (citing Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection).

The evidence of record demonstrates that the veteran suffered 
from right and left knee arthritis and painful motion.  In 
this regard, the Board notes that the veteran has complained 
consistently of bilateral knee pain, swelling, stiffness, 
decreased mobility, difficulty squatting, a limited range of 
motion in performing routine activities, and bilateral knee 
stiffness and pain on waking up, after sitting for any 
extended period of time, and after driving or riding in a car 
for any extended period of time (all as noted above).  The 
veteran's right and left knee arthritis was initially 
confirmed on bilateral knee x-rays taken in May 1999.  The 
radiologist noted in May 1999 that the veteran's left knee 
had osteophytes on the patella and tibial spine osteophyte 
formation, the right knee had small osteophytes on the tibial 
spine, and he concluded that the veteran's right knee 
demonstrated mild osteophyte formation of the tibial spine.  
On re-evaluation for bilateral knee arthritis in September 
2000, the examiner noted that, while there had been no 
significant arthritic changes revealed on x-rays of the 
veteran's knees, some knee arthritis was present in both 
knees.  This examiner also specifically found that the 
veteran's left knee had significant effusion and tenderness 
over the medial joint line, which indicated osteoarthritis.  
Acknowledging that it is required to resolve any reasonable 
doubt regarding service-connected disabilities in favor of 
veterans, following DeLuca, the Board finds that the evidence 
of record more nearly approximates the criteria for assigning 
a 10 percent evaluation to both the veteran's service-
connected right and left knee disabilities under Diagnostic 
Code 5003.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5003 (2002); see also DeLuca, supra. 

In reaching this decision, the Board notes that it considered 
evaluations above 10 percent disabling for the veteran's 
service-connected right and left knee disabilities under the 
"limitation of motion" Diagnostic Codes listed above.  
However, the Board finds that the veteran is not entitled to 
an evaluation higher than 10 percent for either disability 
under these codes.  The veteran is not entitled to an 
evaluation higher than 10 percent under Diagnostic Code 5260 
because the objective evidence does not demonstrate that the 
veteran's flexion was limited to 30 degrees, or that he 
exhibited functional loss due pain where motion is impeded at 
30 degrees or less, in either knee.  See Schafrath v. 
Derwinski, 1 Vet. App. at 592 (1995) (explaining that 
functional loss due to pain is to be rated at the same level 
as the functional loss where motion is impeded).  Further, 
the veteran is not entitled to an evaluation under Diagnostic 
Code 5261, because the evidence does not demonstrate that his  
extension was limited in either knee.  See 38 C.F.R. § 4.71 
(Plate II) (2002).  In a similar manner, as the evidence of 
record does not reflect a knee disability showing favorable 
or unfavorable ankylosis (Diagnostic Code 5256), any 
impairment of the tibia and fibula resulting in either mal-
union or nonunion (Diagnostic Code 5262), or moderate 
recurrent subluxation or lateral instability of either knee 
(Diagnostic Code 5257), an initial evaluation in excess of 10 
percent pursuant to these codes is not warranted for either 
knee.

The Board points out that as ankylosis and instability of the 
knees are not currently (medically) demonstrated, separate 
evaluations for these disabilities, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 and 5257, are not for consideration.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (July 1, 1997; 
revised July 24, 1997); see also VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (Aug. 14, 1998).

Finally, the Board has reviewed the entire record and finds 
that the 10 percent evaluation reflects the most disabling 
that the veteran's right and left knee disabilities have been 
since he filed his claims of entitlement to service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings are not 
warranted for either of the veteran's knee disabilities.  See 
Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected knee disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's service-connected knee disabilities have not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or otherwise to 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for 
initial evaluations in excess of 10 percent for either of the 
veteran's knee disabilities.

For the reasons and bases discussed above, the Board finds 
that the criteria for initial compensable evaluations on the 
veteran's service-connected right and left knee disabilities 
have been met, to 10 percent disabling.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2002).  The appeal is 
granted.


ORDER

Entitlement to an initial compensable evaluation for a right 
knee disability is granted to 10 percent disabling, subject 
to the regulations governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for a left 
knee disability is granted to 10 percent disabling, subject 
to the regulations governing the payment of monetary awards.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

